Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A training method for an image enhancement model, comprising: determining a plurality of sample images photographed by a shooting device (see paragraph 12 pairs of input and  desired output training images ); determining a target image and a training input image; constructing a plurality of training pairs that each include a training input image and a corresponding target image (see paragraph 12 note that pairs of training images and output training images are determined  ); inputting each training input image group into the image enhancement model to obtain a predicted image output by the image enhancement model (see figure 2 note images are input into the model for training); and training the image enhancement model until convergence through loss functions respectively corresponding to the plurality of training pairs (see figure 2  see also paragraph 34 note that images are trained via a loss function)  and training the image enhancement model until convergence through loss functions respectively corresponding to the plurality of training pairs (see figure 2 and paragraph 34 )


Ke et al US2022/0222786 discloses 

performing a frequency division processing on gray scale component images to produce feature maps(paragraph 73);, and  calculating a loss function based on the frequency division see paragraph 73 


The prior art does not disclose the combination of    A training method for an image enhancement model, comprising: determining a plurality of sample image groups photographed by a shooting device; determining a target image and a training input image group, which are associated with each sample image group; constructing a plurality of training pairs that each include a training input image group and a corresponding target image; inputting each training input image group into the image enhancement model to obtain a predicted image output by the image enhancement model; performing a frequency division processing on gray scale component images of the predicted images to obtain gray scale frequency division images of the predicted images in a plurality of frequency intervals, and performing a frequency division processing on gray scale component images of the corresponding target images to obtain gray scale frequency division images of the target images in the plurality of frequency intervals; and training the image enhancement model until convergence through loss functions respectively corresponding to the plurality of training pairs, wherein each loss function includes a plurality of gray scale loss components corresponding to the plurality of frequency intervals one to one, each gray scale loss component is determined based on a difference between the gray scale frequency division image of each predicted image and the gray scale frequency division image of the corresponding target image in each frequency interval, and different gray scale loss components correspond to different frequency intervals.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669